Citation Nr: 0834969	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  08-12 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's previously denied claim of service 
connection for a heart condition, currently characterized as 
atrial fibrillation.  

2.  Entitlement to a rating in excess of 20 percent for 
shrapnel wound to the left calf area, Muscle Group XI (MG 
XI), with phlebitis.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1944 to July 
1946, and from November 1958 to December 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.

In August 2008, the veteran appeared and testified at a 
Travel Board hearing at the St. Petersburg RO.  The 
transcript is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, 
the matter appropriately before the Board is whether new and 
material evidence has been presented to reopen the previously 
denied claim of service connection for a heart condition.  

The issue of entitlement to an increased rating for residuals 
of a shrapnel wound to the left calf is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In an August 1981 rating decision, the RO denied service 
connection for a heart condition.  The veteran was advised of 
the decision and of his appellate rights, but did not appeal 
the denial.

3.  Evidence obtained since the August 1981 rating decision 
is not new and material with respect to the claim of 
entitlement to service connection for a heart condition.



CONCLUSIONS OF LAW

1.  The August 1981 rating decision denying service 
connection for a heart condition is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).

2.  Evidence obtained since the August 1981 rating decision 
denying service connection for a heart condition is not new 
and material and the claim is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in August 2006, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims, including what part of the evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was also provided in the August 2006 letter.  As 
such, the Board finds that VA met its duty to notify the 
veteran of his rights and responsibilities under the VCAA.

With respect to obtaining new and material evidence, the 
Board finds that the August 2006 letter also met the 
specificity required under Kent v. Nicholson, 20 Vet. App. 1 
(2006), as the veteran was advised of the exact reason for 
the previous denial and the evidence needed to reopen the 
claim.  As such, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

As to the timing of the notice, the Board points out that the 
United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
August 2006 notice was given prior to the appealed AOJ 
decision, dated in January 2007.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board.  In August 2008, the 
veteran appeared and testified at a Travel Board hearing at 
the St. Petersburg RO.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and assist the veteran and that 
no further action is necessary to meet the requirements of 
the VCAA.  

In August 1981, the RO denied service connection for a heart 
condition finding no evidence of cardiovascular disease at 
service discharge or within the one year presumptive period 
following service.  The RO noted, however, that the veteran 
had an abnormal electrocardiogram (EKG) in September 1966, 
which suggested a possible old anterolateral myocardial 
infarction.  The veteran did not appeal the decision.  As 
such, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  

Pursuant to an application submitted in August 2006, the 
veteran seeks to reopen his previously denied claim of 
service connection for a heart condition.  Generally, where 
prior RO decisions have become final, they may only be 
reopened through the receipt of new and material evidence.  
38 U.S.C.A. § 5108.  Where new and material evidence is 
presented or secured with respect to claims which have been 
disallowed, the Secretary shall reopen the claims and review 
the former dispositions of the claims.  Evidence presented 
since the last final denial will be evaluated in the context 
of the entire record.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  New and material evidence means existing evidence 
that by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  The 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At the time of the August 1981 rating decision, the evidence 
of record included the veteran's service medical records 
(SMRs) and post-service treatment records reflecting an 
atrial fibrillation diagnosis.

Evidence received since the August 1981 rating decisions 
includes, VA treatment records, dated from April to May 1976, 
statements submitted by the veteran, an internet article 
regarding atrial fibrillation, business cards reflecting 
investigational drug treatment for atrial fibrillation, VA 
treatment records, dated from April 2002 to January 2007, VA 
examination report, dated in January 2007, an August 2008 
letter from the veteran's former supervisor, and the August 
2008 hearing transcript.  

The April and May 1976 VA treatment records reflect treatment 
for a rapid heart rate and heart "flutters."  The veteran's 
EKGs revealed, inter alia, a left atrial abnormality.  The 
veteran was noted to have a cardiac defect and possible PAT.  
There was no mention made regarding a link between the 
veteran's then-current symptoms and service.  

The internet article regarding atrial fibrillation defines 
the term and its related symptoms.  The article does not 
specifically reference the veteran or his current heart 
condition.  

In a June 2007 statement, the veteran recalled undergoing an 
EKG just prior to his discharge.  It was found to be abnormal 
and he was told that the EKG would be repeated.  The veteran 
recalled being told that he had an irregular heartbeat.  The 
doctor asked if the veteran had ever experienced a heart 
attack, had chest pains or had problems ascending stairs-to 
all of which, the veteran responded no.  He was told to go 
home, live a normal life, and not worry about any heart 
problem.  

The letter from the veteran's former supervisor noted that 
the veteran had a heart problem in 1985 while working on a 
project in Florida.  The supervisor recalled the veteran 
seeking emergency and follow-up treatment at the VA hospital.  

VA treatment records, dated from April 2002 to January 2007 
reflect a diagnosis of atrial fibrillation.  These records, 
however, do not show a link between the veteran's current 
diagnosis and his service.  

At his August 2008 hearing, the veteran testified that he did 
not have a heart condition upon enlistment into service.  He 
recalled his abnormal EKG in September 1966 and another one 
in 1976.  He related that he experienced attacks, and 
recalled one instance in 1985 as referenced by his former 
supervisor in a letter.  

Following a complete and careful review of the record, the 
Board finds that evidence obtained since August 1981 is new, 
in that it was not previously before agency decision-makers 
when deciding the original claim.  The evidence, however, is 
not material because it does not speak to an unestablished 
fact necessary to substantiate the claim-specifically, 
whether there is a link between the veteran's current heart 
condition and service.  The medical evidence submitted merely 
notes the veteran's current heart condition and his treatment 
history.  None of the medical reports of record note any link 
between the veteran's service and his current diagnosis.  The 
record reflecting the abnormal in-service EKG was of record 
at the time of the previous decision.  It is important to 
note that records showing treatment years after service which 
do not link the post-service condition to service in any way 
are not considered new and material evidence.  See Cox v. 
Brown, 5 Vet. App. 95 (1993).  Consequently, the claim is not 
reopened and service connection for a heart condition remains 
denied.  




	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having not been obtained, the claim 
of entitlement to service connection for a heart condition is 
not reopened and remains denied.



REMAND

A preliminary review of the record reflects a need for 
further development prior to final appellate review.  The 
veteran seeks an increased rating for residuals of his 
shrapnel wound to the left calf with phlebitis.  He contends 
that he experiences a drop left foot, vascular and 
neurological symptoms related to his service-connected 
shrapnel wound.  He reported increased pain and swelling in 
his left leg from his knee to his foot.  

In January 2007, the veteran underwent a VA muscle 
examination.  This examination, however, was inadequate for 
purposes of rendering a decision in this case.  The Board 
requests a more specific discussion of the current severity 
of the veteran's left calf shrapnel wound-including what 
muscle groups have been affected and if there are any 
neurological or vascular manifestations resulting from the 
muscle injuries.  Thus, an examination should be scheduled to 
determine the nature and current severity of his service-
connected left calf shrapnel wound and its residuals.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Request and obtain all outstanding 
medical treatment records regarding the 
veteran's residuals of the shrapnel wound 
to the left calf, and associate those 
records with the claims file.  If 
necessary, have the veteran sign the 
appropriate authorization to release any 
private medical records.  

2.  Schedule the veteran VA examination 
with the appropriate specialists to 
determine the full nature and extent of 
his service-connected shrapnel wound of 
the left calf.  The claims folder should 
be made available to the examiners for 
review.  Based on the examination and 
review of the record, the veteran's 
complaints and symptoms, current findings, 
each injured muscle group and any 
associated neurological or vascular 
impairment should be identified to the 
extent possible and fully described by the 
examiners.  The examiners also should 
determine whether the muscle disability 
due to the veteran's service-connected 
shrapnel wound, left calf, Muscle 
Group XI, is moderately severe or severe.  
The examiners should also discuss the 
significance of the veteran's phlebitis 
diagnosis vis-à-vis his shrapnel wound.  
All appropriate range of motion studies 
for the affected muscle groups should be 
included.  

3.  When the requested development has been 
completed, the case should be reviewed on 
the basis of the additional evidence.  If 
the benefits sought are not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
evidentiary development, and the Board, at this time, does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


